DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reinforcing thickened part is not shown properly in the drawings as it appears to be shown by broken lines which is unclear if it is part of the device, as is Fig. 1 “Prior Art” as no reinforcing thickened part 20 is shown and appears to be the opposite as the diameter and thickness increase (not decrease) from the branching part to the coupling part, Fig. 2 show broken lines such that it is unclear what exactly is the reinforcing thickened part as it is show on the inside and again appears to be the opposite as the diameter and thickness increase (not decrease) and is unclear as to what is the reinforcing thickened part 20 in Fig. 2 as it appears to be arbitrary parts of the valve box, Fig. 3 appears to show the parameters of the thickened part 20 but doesn’t appear to be part of the valve box which are the solid lines and Fig. 4, shows the thickness decreasing but is unclear what part is being shown (preferably a line in Fig. 3 showing the cross-section area would suffice).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the reinforcing thickened part having a substantially cylindrical shape”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Specification
The disclosure is objected to because of the following informalities: The specification includes claim numbers which is not appropriate in US practice and are to be removed.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims 1-4 is a gate valve having the combination of a valve box with a branching part open in a direction orthogonal to an inner flow path of the valve box with a coupling part on each side with a valve disk ascends and descends from this branching part by a valve stem to open and close an annular valve seat surface in the valve box with wherein at a boundary between the coupling part and the branching part, a reinforcing thickened part having a substantially cylindrical shape or a substantially cone shape or substantially truncated cone shape with a diameter gradually reducing from this branching part toward the coupling part .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses similar gate valves.
This application is in condition for allowance except for the following formal matters: See drawing and specification objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921